DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3-4, 6-7, 9-12, 14, 17-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jitsuishi et al. (US 5791541).
Regarding to claims 1, 11, 17:
	Jitsuishi et al. discloses a web handling apparatus, comprising:
               a first web guide (FIG. 1, element 32 or 34) to engage a print medium (FIG. 1, element 12);
               a second web guide (FIG. 1, element 41 or 71) to engage the print medium (FIG. 1, element 12) to adjust a contact area between the first web guide (FIG. 1, element 32 or 34) and the print medium (FIG. 1, element 12) upon moving between a plurality of points on a guide path (FIG. 1), wherein the contact area has a first angle value when the second web guide is located at a first position on the guide path, and has a second angle value when the second web guide is located at a second position on the guide path (As shown in FIG. 1, the angle of the print medium 12 that comes into the contact with the roller 32 or 34 varies in accordance with the position of the roller 41 or 71. Specifically, FIG. 1 shows that the print medium 12 contacts the roller 32 (or 34 _ first web guide) at a first angle (almost horizontally) while the roller 41 (or 71) is at the vertical position as shown. But when the roller 41 (or 71) is at a titled position, the print medium 12 contacts the roller 32 (or 34) (first web guide) at a titled angle);
	a guideway coupled to the second web guide to enable movement of the second web guide between the plurality of points on the guide path (FIG. 1, elements 43 or 75); and   
               a third web guide (FIG. 1, elements 31 or 5) to engage the print medium to form a web path with the first web guide.
Regarding to claims 3-4, 18-19: wherein the second web guide moves between the plurality of points on the guide path between the first web guide and the third web guide (FIG. 1, element 41 or 71), wherein the web path has a first position when the second web guide is located at the first position on the guide path and has a second position when the second web guide is located at the second position on the guide path (FIG. 1 shows the roller 41 or 71 swinging to locate at a plurality of different positions).
Regarding to claims 6-7, 11-12, 14: further comprising an actuator coupled to the second web guide to move the second web guide between the plurality of points on the guide path, wherein the actuator receives one or more signals from a controller to move the second web guide between the plurality of points on the guide path (FIG. 1, element 43 or 75).
Regarding to claims 9-10, 21: wherein the first and second web guides may comprise at least one of a roller and a bar (FIG. 1, elements 41, 32, 71, 34), further comprising a printer to receive the print medium and mark the print medium (Abstract).
2.	Claim(s) 1, 3-7, 9-12, 14, 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2015/0054895).
Regarding to claims 1, 11, 17:
	Suzuki et al. discloses a web handling apparatus, comprising:
               a first web guide (FIG. 2, element 21) to engage a print medium (FIG. 2, element 2);
FIG. 2, element 22) to engage the print medium (FIG. 2, element 2) to adjust a contact area between the first web guide (FIG. 2, element 21) and the print medium (FIG. 2, element 2) upon moving between a plurality of points on a guide path (FIG. 2 shows the roller 22 located at different positions), wherein the contact area has a first angle value when the second web guide is located at a first position on the guide path, and has a second angle value when the second web guide is located at a second position on the guide path (As shown in FIGs. 2 and 5A-B, the angle of the print medium 2 that comes into the contact with the roller 21 varies in accordance with the position of the roller 22. Specifically, FIG. 2 shows that the print medium 2 contacts the roller 21 at a small angle while the roller 22 is at the highest position and at a larger angle when the roller 22 is at the lowest position);
	a guideway coupled to the second web guide to enable movement of the second web guide between the plurality of points on the guide path (FIG. 2: Means for swinging the roller 22 at different positons as shown); and   
               a third web guide (FIG. 2, element 3 or 9) to engage the print medium to form a web path with the first web guide.
Regarding to claims 3-4, 18-19: wherein the second web guide moves between the plurality of points on the guide path between the first web guide and the third web guide (FIG. 2 shows the roller 22 at different positions), wherein the web path has a first position when the second web guide is located at the first position on the guide path and has a second position when the second web guide is located at the second position on the guide path (FIG. 2 shows the roller 22 at different positions, each forms a corresponding web path).
Regarding to claims 6-7, 11-12, 14: further comprising an actuator coupled to the second web guide to move the second web guide between the plurality of points on the guide path, wherein the actuator receives one or more signals from a controller to move the second web guide between FIG. 2: Means for swinging the roller 22 at different positons as shown).
Regarding to claims 9-10, 21: wherein the first and second web guides may comprise at least one of a roller and a bar (FIG. 2, elements 21-22), further comprising a printer to receive the print medium and mark the print medium (FIGs. 1-2).
Regarding to claims 5 and 20: wherein the length of the web path at the second position is equivalent to the length of the web path at the first position (FIG. 2 shows that the length of the web path when the roller 22 at the highest position is the same as that when the roller 22 at the lowest position).
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853